Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 20-BG-741

                     IN RE TIMOTHY GUY SMITH, RESPONDENT.

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 417768)

                          On Report and Recommendation
                    of the Board on Professional Responsibility

                                   (BDN 12-18)

                            (Decided June 24, 2021
                         Amended September 30, 2021*)

      Before THOMPSON* and EASTERLY, Associate Judges, and NEBEKER, Senior
             Judge.




      ______________

      *This opinion is amended only to reflect that Respondent’s reckless
misappropriation and commingling of entrusted funds violated Rule 1.15(a) not
1.15(c).
      *
        Judge Thompson was an Associate Judge when the opinion was first
published; however, her term expired on Saturday, September 4, 2021. Judge
Thompson continues to serve as an Associate Judge until her successor is
confirmed. See D.C. Code § 11-1502 (2012 Repl.).
                                          2




      PER CURIAM: The Ad Hoc Hearing Committee issued its Report concluding

that Respondent recklessly misappropriated and commingled entrusted funds in

violation of Rule 1.15(a), and interfered with the administration of justice by failing

to keep adequate records of entrusted funds in violation of Rule 8.4(d). Specifically,

the Hearing Committee found that respondent, who was hired to establish a special

needs trust to receive the proceeds from a confidential settlement agreement, paid

himself attorney fees both prior to the approval of the trust, in violation of the

settlement agreement, and after the trust was created without the required prior

approval of the court. In addition, Respondent deposited trust funds into his

operating account, the balance fell below the amount of entrusted funds, and

respondent failed to maintain records on the trust account, resulting in the

appointment of the Auditor-Master to account for and reconstruct the expenditures

from the trust with the assistance of successor-trustee and the ward’s family. The

Committee recommended that Respondent be disbarred. The Board of Professional

Responsibility adopted the Committee’s findings and also found that Respondent

intentionally misappropriated entrusted funds when he paid himself pre-trust

attorney fees.    The Board concurred that Respondent should be disbarred.

Respondent has not filed exceptions to the Board’s Report and Recommendation.
                                          3


      Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”). We are satisfied that the record supports the determination

that Respondent engaged in at least reckless misappropriation of entrusted funds.

The presumptive sanction for both intentional and reckless misappropriation of

entrusted funds is disbarment. 1 We therefore grant petitioner’s motion to adopt the

Board’s Report and Recommendation and accept the recommendation that

respondent be disbarred. 2


      Accordingly, it is




      See, e.g., In re Addams, 579 A.2d 190 (D.C. 1990) (en banc) (disbarment the
      1

presumptive discipline for all but negligent misappropriation).
      2
         In an earlier reciprocal discipline case from the state of Maryland wherein
Respondent consented to an indefinite suspension for reckless or intentional
misappropriation, this court indefinitely suspended Respondent as reciprocal
discipline with reinstatement contingent on a showing of fitness and the right to seek
reinstatement after five years or reinstatement by the state of Maryland. In re Smith,
248 A.3d 923 (D.C. 2021).
                                          4


      ORDERED that respondent Timothy Guy Smith is hereby disbarred.

Respondent’s attention is directed to the requirements of D.C. Bar. R. IX § 14 and

their effect on eligibility for reinstatement. See D.C. Bar. R. IX § 16(c).